Name: Council Regulation (EC) No 86/98 of 19 December 1997 concerning the export of certain ECSC steel products from Bulgaria to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system)
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  Europe;  transport policy;  European construction;  trade
 Date Published: nan

 EN Official Journal of the European Communities L 13/2919. 1. 98 COUNCIL REGULATION (EC) No 86/98 of 19 December 1997 concerning the export of certain ECSC steel products from Bulgaria to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, entered into force on 1 February 1995(1); Whereas the Parties decided in Association Council Decision No 3/97 (2) to extend the double-checking system introduced by Decision No 1/96(3) for the period 1 January to 31 December 1998; Whereas it is consequently necessary to renew the Community implementing legislation introduced by Regulation (EC) No 2486/96(4), HAS ADOPTED THIS REGULATION: Article 1 1. For the period 1 January to 31 December 1998, in accordance with the provisions of Association Council Decision No 3/97, imports into the Community of certain iron and steel products covered by the ECSC Treaty originating in Bulgaria, as listed in Annex I, shall be subject to the presentation of a surveillance document issued by the authorities in the Community. 2. The surveillance document shall be made out on a form corresponding to the model set out in Annex II. 3. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the Combined Nomenclature, or in abbreviated form CN). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community. (1) OJ L 358, 31. 12. 1994, p. 3. (2) See page 85 of this Official Journal. (3) OJ L 26, 29. 1. 1997, p. 21. (4) OJ L 338, 28. 12. 1996, p. 5. 4. For the period 1 January to 31 December 1998, imports into the Community of the products listed in Annex I shall, in addition, be subject to the issue of an export document issued by the competent Bulgarian authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped. 5. Shipment is considered to have taken place on the date of loading on to the exporting means of transport. 6. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community. Article 2 1. The surveillance document referred to in Article 1(1) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proved otherwise. 2. A surveillance document issued by one of the competent national authorities listed in Annex IV shall be valid throughout the Community. 3. The importers application shall include the following elements: (a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and telefax numbers); (c) the full name and address of the exporter; (d) the exact description of the goods, including  their trade name, EN Official Journal of the European CommunitiesL 13/30 19. 1. 98  the Combined Nomenclature (CN) code(s),  the country of origin,  the country of consignment; (e) the net weight, expressed in kilograms and also quantity in the unit prescribed where other than net weight, by Combined Nomenclature heading; (f) the cif value of the goods in ecus at the Community frontier by Combined Nomenclature heading; (g) whether the products concerned are seconds or of substandard quality, using the criteria laid down in Commission Communication 91/C 180/04 (1); (h) the proposed period and place of customs clearance; (i) whether the application is a repeat of a previous application concerning the same contract; (j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community. The importer shall also submit a copy of the contract of sale or purchase and of the pro forma invoice. If so requested, for example in cases where the goods are not directly purchased in the country of production, the importer shall present a certificate of production issued by the producing steel mill. 4. Surveillance documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:  the period of validity of the surveillance document is hereby fixed at four months,  unused or partly used surveillance documents may be renewed for an equal period. 5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity. 6. The competent authorities may, under the conditions fixed by them, allow the submission of declarations or requests to be transmitted or printed by electronic means. However, all documents and evidence must be available to the competent authorities. (1) OJ C 180, 11. 7. 1991, p. 4. 7. The surveillance document may be issued by electronic means as long as the customs offices involved have access to this document across a computer network. Article 3 1. A finding that the unit price at which the transaction is effected varies from that indicated in the surveillance document by less than 5% in either direction or that the total value or quantity of the products presented for import exceeds the value or quantity given in the surveillance document by less than 5% shall not preclude the release for free circulation of the products in question. 2. Applications for surveillance documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant. Article 4 1. Member States shall communicate to the Commission: (a) on as regular and up-to-date a basis as possible and at least by the last day of each month, details of the quantities and values (calculated in ecus) for which surveillance documents have been issued; (b) within six weeks of the end of each month, details of imports during that month, in accordance with Article 26 of Commission Regulation (EC) No 840/96 (2). The information provided by Member States shall be broken down by product, CN code and by country. 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. Article 5 Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 January 1998. (2) OJ L 114, 8. 5. 1996, p. 7. EN Official Journal of the European Communities L 13/3119. 1. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN EN Official Journal of the European CommunitiesL 13/32 19. 1. 98 ANNEX I BULGARIA List of products subject to double-checking (1998) 7206 10 00 7206 90 00 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 10 7208 37 90 7208 38 10 7208 38 90 7208 39 10 7208 39 90 7208 40 10 7208 40 90 7208 51 10 7208 51 30 7208 51 50 7208 51 91 7208 51 99 7208 52 10 7208 52 91 7208 52 99 7208 53 10 7208 53 90 7208 54 10 7208 54 90 7208 90 10 7209 15 00 7209 16 10 7209 16 90 7209 17 10 7209 17 90 7209 18 10 7209 18 91 7209 18 99 7209 25 00 7209 26 10 7209 26 90 7209 27 10 7209 27 90 7209 28 10 7209 28 90 7209 90 10 7210 11 10 7210 12 11 7210 12 19 7210 20 10 7210 30 10 7210 41 10 7210 49 10 7210 50 10 7210 61 10 7210 69 10 7210 70 31 7210 70 39 7210 90 31 7210 90 33 7210 90 38 7211 13 00 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7211 23 10 7211 23 51 7211 29 20 7211 90 11 7212 10 10 7212 10 91 7212 20 11 7212 30 11 7212 40 10 7212 40 91 7212 50 31 7212 50 51 7212 60 11 7212 60 91 7213 10 00 7213 20 00 7213 91 10 7213 91 20 7213 91 41 7213 91 49 7213 91 70 7213 91 90 7213 99 10 7213 99 90 7214 20 00 7214 30 00 7214 91 10 7214 91 90 7214 99 10 7214 99 31 7214 99 39 7214 99 50 7214 99 61 7214 99 69 7214 99 80 7214 99 90 7215 90 10 7216 10 00 7216 21 00 7216 22 00 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 7216 33 10 7216 33 90 7216 40 10 7216 40 90 7216 50 10 7216 50 91 7216 50 99 7216 99 10 7225 11 00 7225 19 10 7225 19 90 7225 20 20 7225 30 00 7225 40 20 7225 40 50 7225 40 80 7225 50 00 7225 91 10 7225 92 10 7225 99 10 7226 11 10 7226 19 10 7226 19 30 7226 20 20 7226 91 10 7226 91 90 7226 92 10 7226 93 20 7226 94 20 7226 99 20 7227 10 00 7227 20 00 7227 90 10 7227 90 50 7227 90 95 7228 10 10 7228 10 30 7228 20 11 7228 20 19 7228 20 30 7228 30 20 7228 30 41 7228 30 49 7228 30 61 7228 30 69 7228 30 70 7228 30 89 7228 60 10 7228 70 10 7228 70 31 7228 80 10 7228 80 90 ANNEX II EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 11. Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authoritys endorsement Date: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Signature: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Stamp: 1 1 O ri g in al &amp; C o p y 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto. EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 11. Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authoritys endorsement Date: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Signature: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Stamp: 2 2 C o p y fo r th e is su in g a ut ho ri ty 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto. ANNEX III (1 ) Sh ow n et we ig ht ( kg ) an d als o qu an tit y in th e un it pr es cr ib ed w he re o th er th an n et we ig ht . (2 ) In th e cu rre nc y of th e sa le co nt ra ct. 1 Exporter (name, full address, country) O R I G I N A L 2 No 3 Year 4 Product group 5 Consignee (name, full address, country) E X P O R T D O C U M E N T (ECSC steel products) 6 Country of origin 7 Country of destination 8 Place and date of shipment  Means of transport 9 Supplementary details 10 Description of goods  Manufacturer 11 CN code 12 Quantity (1) 13 FOB value (2) 14 CERTIFICATION BY THE COMPETENT AUTHORITY 15 Competent authority (name, full address, country) At . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . , on . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (Signature) (Stamp) class="page"> (1 ) Sh ow n et we ig ht ( kg ) an d als o qu an tit y in th e un it pr es cr ib ed w he re o th er th an n et we ig ht . (2 ) In th e cu rre nc y of th e sa le co nt ra ct. 1 Exporter (name, full address, country) C O P Y 2 No 3 Year 4 Product group 5 Consignee (name, full address, country) E X P O R T D O C U M E N T (ECSC steel products) 6 Country of origin 7 Country of destination 8 Place and date of shipment  Means of transport 9 Supplementary details 10 Description of goods  Manufacturer 11 CN code 12 Quantity (1) 13 FOB value (2) 14 CERTIFICATION BY THE COMPETENT AUTHORITY 15 Competent authority (name, full address, country) At . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . , on . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (Signature) (Stamp) class="page"> EN Official Journal of the European Communities L 13/4119. 1. 98 ANEXO IV  BILAG IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV  LIITE IV  BILAGA IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN  ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤  ¦Ã  Ã Ã ¡Ã   ¦Ã  Ã Ã   Ã Ã £Ã Ã £ Ã   Ã Ã  ¦Ã  Ã ¤  ¦Ã  Ã Ã ¡Ã Ã ¤  ¦Ã  Ã Ã Ã   ¦Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Administration des relations Ã ©conomiques QuatriÃ ¨me division: Mise en Ã uvre des politiques commerciales internationales  Services «Licences » Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©copieur: (32 2) 230 83 22 Bestuur van de Economische Betrekkingen Vierde Afdeling: Toepassing van het Internationaal Handelsbeleid  Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax: (32 2) 230 83 22 DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Fax: (45) 87 20 40 77 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft, Dienst 01 Postfach 51 71 D-65762 Eschborn 1 Fax: (49) 61 96-40 42 12 Ã Ã Ã Ã Ã £ Ã ¥ÃÃ ¯Ã Ã Ã ³Ã µÃ Ã ¯ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ·  Ã  Ã Ã ¹Ã ºÃ ¯Ã ½Ã ¯ µÃ Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ·  Ã Ã Ã ± µ µÃ ±Ã Ã µÃ Ã ±  Ã Ã £.  Ã ¹Ã µÃ  Ã ¸Ã Ã ½Ã Ã ·  Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã   Ã ½ Ã Ã ªÃ Ã Ã µÃ Ã ¹Ã ºÃ ¯Ã  Ã  µÃÃ ¯Ã Ã Ã ¯Ã Ã Ã ¯Ã Ã ½ÃÃ Ã ¯Ã 1 GR-105 63 Ã Ã ¸Ã ·  Ã ½Ã ± Ã ¤Ã Ã »Ã µÃ ¦Ã ±Ã ª: (301) 328 60 29/328 60 59/328 60 39 ESPAÃ A Ministerio de EconomÃ ­a y Hacienda DirecciÃ ³n General de CÃ ³mercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Fax: (34 1) 5 63 18 23/349 38 31 FRANCE SERIBE 3-5 rue Barbet-de-Jouy F-75357 Paris 07 SP TÃ ©lÃ ©copieur: (33 1) 43 19 43 69 IRELAND Licensing Unit Department of Tourism and Trade Kildare Street IRL-Dublin 2 Fax: (353 1) 676 61 54 ITALIA Ministero del Commercio con lestero Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Telefax: (39 6) 59 93 22 35/59 93 26 36 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©lÃ ©copieur: (352) 46 61 38 NEDERLAND Centrale Dienst voor In- en Uitvoer Postbus 30003 Engelse Kamp 2 NL-9700 RD Groningen Fax: (31-50) 526 06 98 Ã STERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A-1030 Wien Fax: (43-1) 715 83 47 EN Official Journal of the European CommunitiesL 13/42 19. 1. 98 PORTUGAL DirecÃ §Ã £o-Geral do ComÃ ©rcio Externo Avenida da RepÃ ºblica, 79 P-1000 Lisboa Telefax: (351-1) 793 22 10 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Telekopio: +358-9 614 2852 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax: (46 8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House, West Precinct Billingham, Cleveland UK-TS23 2NF Fax: (44) 1642 533 557